DETAILED ACTION
	This Action is in response to Applicant’s amendment filed on 11/30/2021. Claims 21-40 are still pending in the present application. This Action is made FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 23-28, 30-35, and 37-40 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brill et al. (U.S. Patent Application Publication No. 2014/0057596)

 Referring to Claim 21, Brill et al. disclose a computer-implemented method for verifying geolocation data provided with an electronic content request received from a mobile device (pars 42-46, request, location reliable), the method comprising: receiving 
  	Referring to Claim 23 as applied to Claim 21 above, Brill et al. disclose the method,  wherein the unique identifier is a unique user identifier associated with a user of the mobile device, and further comprising: determining a unique device identifier based on the received unique identifier by: accessing a database that stores one or more unique user identifiers associated with a unique device identifier; and determining a unique device identifier based on the received unique user identifier provided (pars 42-46, mobile device identifier verified).  
 	Referring to Claim 24 as applied to Claim 21 above, Brill et al. disclose the method, further comprising: storing the verified geolocation data in association with the unique identifier; accessing the verified geolocation data in association with the unique identifier; and determining whether the verified geolocation data included with the content request is necessary based on the geolocation data included with the content request and the stored verified geolocation data (pars 42-46, verify location for the mobile device).  
Claim 25 as applied to Claim 21 above, Brill et al. disclose the method, further comprising: scoring the geolocation data included with the content request based on a degree of correspondence between the geolocation data included with the content request and the verified geolocation data; and transmitting a scored verification result (pars 35, 45, 46, suspiciousness index/score, further processing).  
 	Referring to Claim 26 as applied to Claim 21 above, Brill et al. disclose the method, wherein the content request further includes a timestamp associated with the geolocation data included with the content request, and wherein the method further comprises: receiving a verified timestamp associated with the verified geolocation data; scoring the geolocation data included with the content request based on the geolocation data included with the content request, the verified geolocation data, the timestamp associated with the geolocation data included with the content request, and the verified timestamp associated with the verified geolocation data; and transmitting a scored verification result (par 45, time with request location/previous location, suspiciousness index, further processing).  
 	Referring to Claim 27 as applied to Claim 21 above, Brill et al. disclose the method, wherein receiving verified geolocation data of the mobile device further comprises: receiving a global positioning system location of the mobile device (pars 42 and 46, GPS).  
 	Referring to Claim 28, Brill et al. disclose a system for verifying geolocation data provided with an electronic content request received from a mobile device (pars 42-46, request, location reliable), the system including: one or more data storage devices that store instructions for verifying geolocation data provided with an electronic content 
  	Referring to Claim 30 as applied to Claim 28 above, Brill et al. disclose the system, wherein the unique identifier is a unique user identifier associated with a user of the mobile device, and further comprising: determining a unique device identifier based on the received unique identifier by: accessing, by the one or more servers, a database that stores one or more unique user identifiers associated with a unique device identifier; and determining, by the one or more servers, a unique device identifier based on the received unique user identifier provided (pars 42-46, mobile device identifier verified). 
Claim 31 as applied to Claim 28 above, Brill et al. disclose the system, wherein the processor is further configured to execute the instructions to perform the method comprising: storing, by the one or more servers in a database, the verified geolocation data in association with the unique identifier; accessing, by the one or more servers, the database storing verified geolocation data in association with the unique identifier; and determining, by the one or more servers, whether verification of the geolocation data included with the content request is necessary based on the geolocation data and the stored verified geolocation data (pars 42-46, verify location for the mobile device).  
 	Referring to Claim 32 as applied to Claim 28 above, Brill et al. disclose the method, wherein the processor is further configured to execute the instructions to perform the method comprising: scoring, by the one or more servers, the geolocation data included with the content request based on a degree of correspondence between the geolocation data included with the content request and the verified geolocation data; and transmitting, over the network by the one or more servers, a scored verification result  (pars 35, 45, 46, suspiciousness index/score, further processing).  
 	Referring to Claim 33 as applied to Claim 28 above, Brill et al. disclose the system, wherein the content request further includes a timestamp associated with the geolocation data included with the content request, and wherein the processor is further configured to execute the instructions to perform the method comprising: receiving, by the one or more servers, a verified timestamp associated with the verified geolocation data; scoring, by the one or more servers, the geolocation data included with the content request based on the geolocation data included with the content request, the 
 	Referring to Claim 34 as applied to Claim 28 above, Brill et al. disclose the system, wherein receiving verified geolocation data of the mobile device further comprises: receiving, over the network at the one or more servers, a global positioning system location of the mobile device (pars 42 and 46, GPS).  
 	Referring to Claim 35, Brill et al. disclose a non-transitory computer-readable medium storing instructions that, when executed by one or more servers, cause the one or more servers to perform a method for verifying geolocation data received from a mobile device (pars 42-46, request, location reliable), the method including: receiving, over a network at one or more servers, a content request from a first mobile device, the content request including a unique identifier and geolocation data (par 42, request, identifier, location; Also, par 36, credentials); providing, over the network by the one or more servers, a verification request that requests geolocation data of the mobile device, the verification request including the unique identifier (pars 42-46, verify location, identifier); receiving, over the network at the one or more servers, verified geolocation data of the mobile device in response to the provided verification request (pars 42-46, location); verifying, by the one or more servers, the geolocation data included with the content request based on the verified geolocation data to determine a verification result 
 	Referring to Claim 37 as applied to Claim 35 above, Brill et al. disclose the computer-readable medium, wherein the unique identifier is a unique user identifier associated with a user of the mobile device, and further comprising: determining a unique device identifier based on the received unique identifier by: accessing, by the one or more servers, a database that stores one or more unique user identifiers associated with a unique device identifier; and determining, by the one or more servers, a unique device identifier based on the received unique user identifier provided (pars 42-46, mobile device identifier verified).  
 	Referring to Claim 38 as applied to Claim 35 above, Brill et al. disclose the computer-readable medium, the one or more servers being further configured to execute the instructions to perform the method comprising: storing, by the one or more servers in a database, the verified geolocation data in association with the unique identifier; accessing, by the one or more servers, the database storing verified geolocation data in association with the unique identifier; and determining, by the one or more servers, whether verification of the geolocation data included with the content request is necessary based on the geolocation data included with the content request based and stored verified geolocation data (pars 42-46, verify location for the mobile device).  
Referring to Claim 39 as applied to Claim 35 above, Brill et al. disclose the computer-readable medium, wherein the one or more servers are further configured to execute the instructions to perform the method comprising: scoring, by the one or more 
 	Referring to Claim 40 as applied to Claim 35 above, Brill et al. disclose the computer-readable medium, wherein the content request further includes a timestamp associated with the geolocation data, and wherein the one or more servers are further configured to execute the instructions to perform the method comprising: receiving, by the one or more servers, a verified timestamp associated with the verified geolocation data; and scoring, by the one or more servers, the geolocation data included with the content request based on the geolocation data included with the content request, the verified geolocation data, the timestamp associated with the geolocation data, and the verified timestamp associated with the verified geolocation data (par 45, time with request location/previous location, suspiciousness index, further processing).  
 	 			Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 22, 29, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Brill et al. (U.S. Patent Application Publication No. 2014/0057596) in view of Dennis et al. (U.S. Patent No. 9456348)

 Referring to Claims 22, 29, and 36 as applied to Claims 21, 28, and 35 above, Brill et al. disclose the method, system and computer-readable medium wherein receiving verified geolocation data of the mobile device includes: receiving, over the network at the one or more servers, one or more distances between the mobile device and one or more data reference; and determining the verified geolocation data of the mobile device based on the one or more distances between the mobile device and the one or more data reference (par 46, distance from a reference - California/location).  		However, Brill et al. do not disclose reference is a data transmission tower.
In the same field of endeavor, Dennis et al. disclose reference is a data transmission tower (col 20 lines 57-66, distance from access point).

 			Response to Arguments 	
 	Applicant's arguments filed 11/30/2021 have been fully considered but are moot in view of new grounds of rejection necessitated by amendment. See the above rejection for the relevant citations found in the cited prior art disclosing the amended limitations. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Suhail Khan/

Primary Examiner, Art Unit 2642